Case 1:20-cv-02172-RM-NYW Document 38 Filed 11/04/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2172-RM-NYW

  LINDSAY MINTER, et al.,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.,

  Defendants.


                           NOTICE OF ENTRY OF APPEARANCE


          Rachel Bender, Assistant County Attorney with the Jefferson County Attorney’s Office

  and a member in good standing of this bar, hereby enters her appearance on behalf of Defendants

  Greg Gompert, Carly Simmons, and Anthony Rosales.

  Dated: November 4, 2020.                   JEFFERSON COUNTY ATTORNEY’S OFFICE

                                             By: /s/ Rachel Bender
                                             Rebecca Klymkowsky, #41673
                                             Rachel Bender, #46228
                                             Assistant County Attorneys
                                             100 Jefferson County Parkway, Suite 5500
                                             Golden, Colorado 80419
                                             Telephone: 303.271.8932
                                             Facsimile: 303.271.8901
                                             rklymkow@jeffco.us
                                             rbender@jeffco.us
                                             Attorneys for Defendants
Case 1:20-cv-02172-RM-NYW Document 38 Filed 11/04/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 4, 2020, I filed the foregoing NOTICE OF ENTRY OF
  APPEARANCE via CM/ECF which will serve a true and correct copy via email upon the
  following:

  Helen S. Oh, hoh@kln-law.com
  Mari Anne Newman, mnewman@kln-law.com
  Andrew Joseph McNulty, amcnulty@kln-law.com
  KILLMER LANE & NEWMAN LLP
  Attorneys for Plaintiffs

  Eric Michael Ziporin, eziporin@sgrllc.com
  Jonathan N. Eddy, jeddy@sgrllc.com
  Thomas S. Rice, trice@sgrllc.com
  SGR, LLC
  Attorneys for Defendants Aurora, Wilson, and Coffman,

  Rebecca McClain Taylor, rtaylor@arapahoegov.com
  Writer Mott, wmott@arapahoegov.com
  ARAPAHOE COUNTY ATTORNEY’S OFFICE
  Attorneys for Defendants Weatherspoon, Tiegen, Conley, Purcell, Litwiler, Bryant, Bullard,
  McConnell, and Holder,


                                              /s/ Briana McCarten




                                                 2
